                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JOHN F. MCGINNIS, JR.                           :          CIVIL ACTION
                                                 :
    v.                                           :          No. 13-6484
                                                 :
 SOCIAL SECURITY                                 :
 ADMINISTRATION                                  :

                                            ORDER

         AND NOW, this 26th day of June, 2019, upon consideration of Plaintiff John F. McGinnis,

Jr.’s Brief and Statement of Issues, Defendant Social Security Administration’s response thereto,

McGinnis’s reply, and after careful review of the Report and Recommendation of United States

Magistrate Judge Henry S. Perkin, McGinnis’s objections, and the Administration’s response to

McGinnis’s objections, it is ORDERED:

         1.     McGinnis’s objections to the Report and Recommendation (Document 27) are

                OVERRULED;

         2.     The Report and Recommendation (Document 26) is APPROVED and ADOPTED;

         3.     McGinnis’s Request for Review (Document 20) is DENIED; and

         4.     Judgment is entered in favor of the Commissioner by separate order, filed

                contemporaneously.

         The Clerk of Court is directed to mark this case CLOSED.


                                                 BY THE COURT:



                                                  /s/ Juan R. Sánchez .
                                                 Juan R. Sánchez, C.J.
